                Case 18-30468          Doc 47        Filed 10/09/19 Entered 10/09/19 16:14:33                        Desc Main
                                                        Document Page 1 of 1

                                                    United States Bankruptcy Court
                                                Northern District of Illinois, Eastern Division

       IN RE:    Michael D. Waterloo                                    )            Chapter 13
                                                                        )            Case No. 18 B 30468
                 Debtor(s)                                              )            Judge Deborah L. Thorne

                                                              Notice of Motion

           Michael D. Waterloo                                                       Debtor A ttorney: David M Siegel
           7322 W Addison                                                            via Clerk's ECF noticing procedures
           Chicago, IL 60634


                                                                                     >    Dirksen Federal Building
       On October 16, 2019 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
       right, and present this motion.                                               >    Courtroom 613
                                                                                     >    Chicago, IL 60604
       I certify under penalty of perjury that this office caused a copy of this
       notice to be delivered to the persons named above by U.S. mail or by the
       methods indicated on or before Wednesday, October 9, 2019.                    /s/ MARILYN O. MARSHALL
                                                                                     MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case for Failure to Make Plan Payments

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
       [6], stating:

       On October 30, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
       on March 27, 2019, for a term of 60 months with payments of $120.00.

       The status of the debtor's plan is:   Current Month            Cash Due           Cash Received     Payment Default
                                                   12                 $1,560.00             $949.64           $610.36

       A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/09/2019
                                                                                     Due Each Month: $120.00
                                                                                     Next Pymt Due: 10/29/2019

            Date      Ref Num                Amount                             Date      Ref Num               Amount
        12/31/2018     5498588000              $200.00                      01/03/2019     5498588000            -$200.00
8AK 0095921228W-ALPHA
        01/04/2019    BAKING CO                 $46.15              8AK 0095920104W-ALPHA
                                                                            01/11/2019    BAKING CO                $46.15
        02/11/2019         365885              $200.00                      03/15/2019
                                                                     CZ4 0107780308W-MICKEYS LINEN &               $55.39
 CZ4 0107780322W-MICKEYS
        03/29/2019       LINEN &                $55.39               CZ4 0107780405W-MICKEYS
                                                                            04/12/2019       LINEN &               $55.39
        04/26/2019
 CZ4 0107780419W-MICKEYS LINEN &                $55.39               CZ4 0107780503W-MICKEYS
                                                                            05/10/2019       LINEN &               $55.39
 CZ4 0107780517W-MICKEYS
        05/24/2019       LINEN &                $55.39                      06/18/2019         368143             $125.00

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

       Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
       224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
       Ste 800
       Chicago, IL 60604
       (312)431-1300
